Citation Nr: 1826554	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-38 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent disabling for lumbar strain.

2. Entitlement to an evaluation in excess of 10 percent disabling for right lower extremity radiculopathy.

3. Entitlement to an evaluation in excess of 10 percent disabling for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1980 in the United States Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, SC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary.

The Veteran's representative argues that the Veteran's back and bilateral lower extremity disabilities have worsened since the Veteran was last afforded a VA examination. Further, he contends that the 10 percent evaluation the Veteran was assigned November 2011 for his back strain and bilateral lower extremity radiculopathy does not adequately represent the severity of the disability. 

The Veteran was last afforded a VA examination in April 2012. The results of the examination found some limitation of motion, pain on motion, and functional loss with limitation climbing stairs. The Veteran's bilateral lower extremity radiculopathy are due to involvement of the L2/L3/L4 nerve roots of his spine. 

Since the examination, the Veteran has continued to seek treatment for pain. At a January 2013 encounter, he reported chronic low back pain since service with pain going down both legs with numbness in both thighs. The Veteran was prescribed Flexeril and Diclofenac for pain. Review of his treatment records since the April 2012 examination reveals that the Veteran often described the intensity of his pain as a "7 or higher."

A treatment note from July 2014 indicating that the Veteran's back pain has worsened. The pain was described as constant, sharp, stabbing, and shooting with intermittent numbness and tingling in the lower extremities. The pain became so severe that the Veteran presented to the emergency room in June 2014.

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate. Snuffer v. Gober, 10 Vet. App. 400 (1997). As such, a new VA examination for the Veteran's thoracolumbar spine and bilateral lower extremity disabilities must be conducted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of his low back strain disability.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his bilateral lower extremity radiculopathy.


The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




